Name: Council Implementing Decision (CFSP) 2017/203 of 6 February 2017 implementing Decision 2010/788/CFSP concerning restrictive measures against the Democratic Republic of the Congo
 Type: Decision_IMPL
 Subject Matter: civil law;  international affairs;  criminal law;  Africa
 Date Published: 2017-02-07

 7.2.2017 EN Official Journal of the European Union L 32/22 COUNCIL IMPLEMENTING DECISION (CFSP) 2017/203 of 6 February 2017 implementing Decision 2010/788/CFSP concerning restrictive measures against the Democratic Republic of the Congo THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 31(2) thereof, Having regard to Council Decision 2010/788/CFSP of 20 December 2010 concerning restrictive measures against the Democratic Republic of the Congo and repealing Common Position 2008/369/CFSP (1), and in particular Article 6 thereof, Having regard to the proposal of the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 20 December 2010, the Council adopted Decision 2010/788/CFSP. (2) On 13 and 19 October 2016, the United Nations Security Council Committee, established pursuant to United Nations Security Council Resolution 1533 (2004), updated the identifying information relating to 21 persons and one entity subject to restrictive measures. (3) Annex I to Decision 2010/788/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Annex I to Decision 2010/788/CFSP is hereby amended as set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 6 February 2017. For the Council The President F. MOGHERINI (1) OJ L 336, 21.12.2010, p. 30. ANNEX The entries concerning the persons and entities listed below are replaced by the following entries: a) list of persons referred to in Article 3(1) 1. Eric BADEGE Date of Birth: 1971. Nationality: Congolese. Date of UN designation: 31 December 2012. Address: Rwanda (as of early 2016). Other information: He fled to Rwanda in March 2013 and is still living there as of early 2016. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Eric Badege was a Lieutenant Colonel and focal point for M23 in Masisi and commanded certain operations that destabilised parts of Masisi territory in North Kivu province. As a military commander of M23, Badege was responsible for serious violations involving the targeting of children or women in situations of armed conflict. After May 2012, Raia Mutomboki, under the command of M23, killed hundreds of civilians in a series of coordinated attacks. In August 2012, Badege carried out joint attacks which involved the indiscriminate killing of civilians. These attacks were jointly orchestrated by Badege and Colonel Makoma Semivumbi Jacques. Former M23 combatants claimed that M23 leaders summarily executed dozens of children who attempted to escape after being recruited as M23 child soldiers. According to an 11 September 2012 report by Human Rights Watch (HRW), a Rwandan man, 18, who escaped after being forcibly recruited in Rwanda told HRW that he witnessed the execution of a 16-year old boy from his M23 unit who had tried to flee in June. The boy was captured and beaten to death by M23 fighters in front of the other recruits. An M23 commander who ordered his killing then allegedly told the other recruits [h]e wanted to abandon us,  as an explanation for why the boy had been killed. The report also states that witnesses claimed that at least 33 new recruits and other M23 fighters were summarily executed when they attempted to flee. Some were tied up and shot in front of other recruits as an example of the punishment they could receive. One young recruit told HRW, [w]hen we were with M23, they said [we had a choice] and could stay with them or we could die. Lots of people tried to escape. Some were found and then that was immediately their death . Badege fled to Rwanda in March 2013 and was living there as of early 2016. 2. Frank Kakolele BWAMBALE (alias: a) FRANK KAKORERE b) FRANK KAKORERE BWAMBALE c) AIGLE BLANC) Designation: FARDC General. Nationality: Congolese. Date of UN designation: 1 November 2005. Address: Kinshasa, Democratic Republic of the Congo (as of June 2016). Other information: Left the CNDP in January 2008. As of June 2011, resides in Kinshasa. Since 2010, Kakolele has been involved in activities apparently on behalf of the DRC government's Programme de Stabilisation et Reconstruction des Zones Sortant des Conflits ArmÃ ©s (STAREC), including participation in a STAREC mission to Goma and Beni in March 2011. DRC authorities arrested him in December 2013 in Beni, North Kivu Province, for allegedly blocking the DDR process. He left the DRC and lived in Kenya for some time, before being called back by the DRC Government to assist them with the situation in the Territory of Beni. He was arrested in October 2015 in the area of Mambasa for allegedly supporting a Mai Mai group, but no charges were brought and as of June 2016, he lived in Kinshasa. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Frank Kakolele Bwambale was the RCD-ML leader, exercising influence over policies and maintaining command and control over the activities of RCD-ML forces, one of the armed groups and militias referred to in paragraph 20 of Res. 1493 (2003), responsible for trafficking of arms, in violation of the arms embargo. He left the CNDP in January 2008. Starting in 2010, Kakolele was involved in activities apparently on behalf of the DRC government's Programme de Stabilisation et Reconstruction des Zones Sortant des Conflits ArmÃ ©s (STAREC), including participation in a STAREC mission to Goma and Beni in March 2011. He left the DRC and lived in Kenya for some time before being called back by the DRC Government to assist with the situation in the Territory of Beni. He was arrested in October 2015 near Mambasa for allegedly supporting a Mai Mai group, but no charges were brought. As of June 2016, Kakolele lived in Kinshasa. 3. Gaston IYAMUREMYE (alias: a) Byiringiro Victor Rumuli, b) Victor Rumuri, c) Michel Byiringiro, d) Rumuli) Designation: a) FDLR Interim President, b) FDLR-FOCA 1st Vice-President; c) FDLR-FOCA Major General. Address: North Kivu Province, Democratic Republic of the Congo (as of June 2016). Date of Birth: 1948. Place of Birth: a) Musanze District, Northern Province, Rwanda, b) Ruhengeri, Rwanda. Nationality: Rwandan. Date of UN designation: 1 December 2010. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Gaston Iyamuremye is the 1st Vice-President of the FDLR, as well as the interim President. He also has the rank of Major General in the FDLR's armed wing, called FOCA. As of June 2016, Iyamuremye is in North Kivu province of the Democratic Republic of the Congo. 4. Innocent KAINA (alias a): Colonel Innocent KAINA, b): India Queen) Designation: Former M23 Deputy Commander. Address: Uganda (as of early 2016). Date of birth: November 1973. Place of Birth: Bunagana, Rutshuru territory, Democratic Republic of the Congo. Date of UN designation: 30 November 2012. Other information: Became M23 deputy commander after the flight of Bosco Taganda's faction to Rwanda in March 2013. Fled to Uganda in November 2013. In Uganda as of early 2016. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Innocent Kaina was Sector and then Deputy Commander in the Mouvement du 23 Mars (M23). He was responsible for and committed serious violations of international law and human rights. In July 2007, the Garrison Military Tribunal of Kinshasa found Kaina responsible for crimes against humanity committed in the District of Ituri between May 2003 and December 2005. He was released in 2009 as part of the peace agreement between the Congolese government and the CNDP. Within the FARDC in 2009, he was guilty of executions, abductions and maiming in Masisi territory. As a commander under the orders of General Taganda, he initiated the ex-CNDP mutiny in Rutshuru territory in April 2012. He ensured the security of the mutineers out of Masisi. Between May and August 2012, he oversaw the recruitment and training of over 150 children for the M23 rebellion, shooting the boys who had tried to escape. In July 2012, he travelled to Berunda and Degho for mobilisation and recruitment activities for the M23. Kaina fled to Uganda in November 2013 and was still there as of early 2016. 6. Germain KATANGA Nationality: Congolese. Date of birth: 28 April 1978. Place of birth: Mambasa, Ituri Province, Democratic Republic of the Congo. Address: Democratic Republic of the Congo (in prison). Date of UN designation: 1 November 2005. Other information: Appointed General in the FARDC in December 2004. Handed over by the Government of the DRC to the International Criminal Court on 18 October 2007. Initially convicted on 23 May 2014 by the ICC to 12 years in prison for war crimes and crimes against humanity, the ICC Appeals Chamber reduced his sentence and determined that Katanga's sentence should be completed on 18 January 2016. Although he was detained in the Netherlands for the duration of his trial, Katanga was transferred to a DRC prison in December 2015 and charged for other crimes previously committed in Ituri. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Germain Katanga was the Commander of the FRPI. He was involved in weapons transfers, in violation of the arms embargo. According to the Office of the SRSG on Children and Armed Conflict, he was responsible for recruitment and use of children in Ituri from 2002 to 2003. He was appointed General in the FARDC in December 2004. He was handed over by the Government of the DRC to the International Criminal Court on 18 October 2007. Initially convicted on 23 May 2014 by the ICC to 12 years in prison for war crimes and crimes against humanity, ICC Appeals Chamber reduced his sentence and determined that his sentence should be completed on 18 January 2016. Although he was detained in the Netherlands for the duration of his trial, Katanga was transferred to a DRC prison in December 2015 and charged for crimes previously committed in Ituri. 7. Thomas LUBANGA Place of Birth: Ituri, Democratic Republic of the Congo. Nationality: Congolese. Address: Democratic Republic of the Congo (in prison). Date of UN designation: 1 November 2005. Other information: Arrested in Kinshasa in March 2005 for UPC/L involvement in human rights abuses violations. Transferred to the ICC on 17 March 2006. Convicted by the ICC in March 2012 and sentenced to 14 years in prison. On 1 December 2014, ICC appeals judges upheld Lubanga's conviction and sentence. Transferred to a prison facility in the DRC on 19 December 2015 to serve out his sentence of imprisonment. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Thomas Lubanga was the President of the UPC/L, one of the armed groups and militias referred to in paragraph 20 of Res. 1493 (2003), involved in the trafficking of arms, in violation of the arms embargo. According to the Office of the SRSG on Children and Armed Conflict, he was responsible for recruitment and use of children in Ituri from 2002 to 2003. He was arrested in Kinshasa in March 2005 for UPC/L involvement in human rights abuses violations and transferred to the ICC by the DRC authorities on 17 March 2006. He was convicted by the ICC in March 2012 and sentenced to 14 years in prison. On 1 December 2014, ICC appeals judges upheld the conviction and sentence. He was transferred to a prison facility in the DRC on 19 December 2015 to serve out his sentence of imprisonment. 9. Khawa Panga MANDRO (alias: a) Kawa Panga, b) Kawa Panga Mandro, c) Kawa Mandro, d) Yves Andoul Karim, e) Mandro Panga Kahwa, f) Yves Khawa Panga Mandro, g) Chief Kahwa, h) Kawa) Date of Birth: 20 August 1973. Place of Birth: Bunia, Democratic Republic of the Congo. Address: Uganda (as of May 2016). Nationality: Congolese. Date of UN designation: 1 November 2005. Other information: Placed in prison in Bunia in April 2005 for sabotage of the Ituri peace process. Arrested by Congolese authorities in October 2005, acquitted by the Court of Appeal in Kisangani, subsequently transferred to the judicial authorities in Kinshasa on new charges of crimes against humanity, war crimes, murder, aggravated assault and battery. In August 2014, a DRC military court in Kisangani convicted him of war crimes and crimes against humanity, sentenced him to 9 years in prison, and ordered him to pay approximately $ 85 000 to his victims. He served his sentence and resides in Uganda as of May 2016. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Khawa Panga Mandro was the President of PUSIC, one of the armed groups and militia referred to in paragraph 20 of Res. 1493 (2003) involved in arms trafficking, in violation of the arms embargo. According to the Office of the SRSG on Children and Armed Conflict, he was responsible for recruitment and use of children from 2001 to 2002. He was put in prison in Bunia in April 2005 for sabotage of the Ituri peace process. He was arrested by Congolese authorities in October 2005, acquitted by the Court of Appeal in Kisangani, and subsequently transferred to the judicial authorities in Kinshasa on new charges of crimes against humanity, war crimes, murder, aggravated assault and battery. In August 2014, a DRC military court in Kisangani convicted him of war crimes and crimes against humanity, sentenced him to 9 years in prison, and ordered him to pay approximately $ 85 000 to his victims. He served his sentence and resided in Uganda as of May 2016. 10. Callixte MBARUSHIMANA Designation: FDLR Executive Secretary. Date of Birth: 24 July 1963. Place of Birth: Ndusu/Ruhengeri, Northern Province, Rwanda. Nationality: Rwandan. Date of UN designation: 3 March 2009. Other information: Arrested in Paris on 3 October 2010 under ICC warrant for war crimes and crimes against humanity committed by FDLR troops in the Kivus in 2009. Transferred to The Hague on 25 January 2011 and released by the ICC in late 2011. Elected FDLR Executive Secretary on 29 November 2014 for a 5-year term. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Callixte Mbarushimana was Executive Secretary of the FDLR and Vice-President of the FDLR military high command until his arrest. As a political/military leader of a foreign armed group operating in the Democratic Republic of the Congo, he impeded the disarmament and the voluntary repatriation and resettlement of combatants, per Security Council resolution 1857 (2008) OP 4 (b). He was arrested in Paris on 3 October 2010 under ICC warrant for war crimes and crimes against humanity committed by FDLR troops in the Kivus in 2009. He was transferred to The Hague on 25 January 2011, but released in late 2011. He was re-elected FDLR Executive Secretary on 29 November 2014 for a 5-year term. 12. Sylvestre MUDACUMURA (alias: a) Mupenzi Bernard, b) General Major Mupenzi, c) General Mudacumura, d) Pharaoh, e) Radja) Designation: a) FDLR-FOCA Commander, b) FDLR-FOCA Lieutenant General. Date of birth: 1954. Place of birth: Cellule Ferege, Gatumba sector, Kibilira commune, Gisenyi prefecture, Rwanda. Address: North Kivu Province, Democratic Republic of the Congo (as of June 2016). Nationality: Rwandan. Date of UN designation: 1 November 2005. Other information: the International Criminal Court issued an arrest warrant for Mudacumura on 12 July 2012 for nine counts of war crimes, including attacking civilians, murder, mutilation, cruel treatment, rape, torture, destruction of property, pillaging and outrages against personal dignity, allegedly committed between 2009 and 2010 in the DRC. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Sylvestre Mudacumura is the Commander of FOCA, the armed wing of the FDLR, exercising influence over policies, and maintaining command and control over the activities of FDLR forces, one of the armed groups and militias referred to in paragraph 20 of Res. 1493 (2003), involved in trafficking of arms, in violation of the arms embargo. Mudacumura (or staff) was in telephone communication with FDLR leader Murwanashyaka in Germany, including at the time of the Busurungi massacre in May 2009, and military commander Major Guillaume during Umoja Wetu and Kimia II operations in 2009. According to the Office of the SRSG on Children and Armed Conflict, he was responsible for 27 cases of recruitment and use of children by troops under his command in North Kivu from 2002 to 2007. As of mid-2016, Mudacumura was still the overall commander of the FDLR's armed wing, held the rank of Lieutenant General, and was located in North Kivu Province in the Democratic Republic of the Congo. 14. Leopold MUJYAMBERE (alias: a) Musenyeri b) Achille c) Frere Petrus Ibrahim) Designation: a) FDLR-FOCA Chief of Staff, b) FDLR-FOCA Interim Deputy Commander. Address: Kinshasa, Democratic Republic of the Congo (as of June 2016). Date of Birth: a) 17 March 1962, b) Approximately 1966. Place of Birth: Kigali, Rwanda. Nationality: Rwandan. Date of UN designation: 3 March 2009. Other information: Became acting FDLR-FOCA Deputy Commander in 2014. Captured in Goma, DRC by Congolese security services in early May 2016 and transferred to Kinshasa. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Leopold Mujyambere was Commander of the Second Division of FOCA, the armed branch of the FDLR. As military leader of a foreign armed group operating in the Democratic Republic of the Congo, he impeded the disarmament and the voluntary repatriation and resettlement of combatants, in violation of Security Council resolution 1857 (2008) OP 4 (b). In evidence collated by the UNSC DRC Sanctions Committee Group of Experts, detailed in its report of 13 February 2008, girls recovered from FDLR-FOCA had previously been abducted and sexually abused. Since mid-2007, FDLR-FOCA, which previously recruited boys in their mid to late teens, has been forcefully recruiting youth from the age of 10 years. The youngest are then used as escorts, and older children are deployed as soldiers on the frontline, in violation of Security Council resolution 1857 (2008) OP4 (d) and (e). In June 2011, he was the FOCA Commander of the South Kivu operational sector, then called Amazon . He was later promoted to FOCA Chief of Staff, and then acting Deputy Commander in 2014. He was captured in Goma, DRC by Congolese security services in early May 2016 and transferred to Kinshasa. 15. Jamil MUKULU (alias: a) Steven Alirabaki, b) David Kyagulanyi, c) Musezi Talengelanimiro, d) Mzee Tutu, e) Abdullah Junjuaka, f) Alilabaki Kyagulanyi, g) Hussein Muhammad, h) Nicolas Luumu, i) Julius Elius Mashauri, j) David Amos Mazengo, k) Professor Musharaf, l) Talengelanimiro) Designation: a) Head of the Allied Democratic Forces (ADF), b) Commander, Allied Democratic Forces. Address: reportedly in prison in Uganda (as of September 2016). Date of Birth: a) 1965, b) 1 January 1964. Place of Birth: Ntoke Village, Ntenjeru Sub County, Kayunga District, Uganda. Nationality: Ugandan. Date of UN designation: 12 October 2011. Other information: Arrested in April 2015 in Tanzania and extradited to Uganda in July 2015. As of September 2016, Mukulu is reportedly being held in a police detention cell awaiting his trial for war crimes and grave breaches of the Geneva Convection under Ugandan Law. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: According to public sources and official reports, including reports from UN sanctions committee group of experts on DRC, Mr Jamil Mukulu is the military Head of ADF, foreign armed group operating in DRC, and obstructs the disarmament, repatriation and voluntary resettlement of ADF fighters as foreseen by para. 4. b) of Resolution 1857 (2008). The UN sanctions committee group of experts on DRC reported that Jamil Mukulu provided material and human support to ADF as an armed group operating on the DRC territory. According to various sources, including reports from UN sanctions committee group of experts on DRC, Jamil Mukulu has secured funding, exerted influence on ADF policies and assumed direct responsibilities in the command and control of ADF forces, notably in supervising established links with international terrorist networks. 16. Ignace MURWANASHYAKA (alias: Dr Ignace) Title: Dr. Designation: FDLR President. Address: Germany (in prison). Date of Birth: 14 May 1963. Place of Birth: a) Butera, Rwanda, b) Ngoma, Butare, Rwanda. Nationality: Rwandan. Date of UN designation: 1 November 2005. Other information: Arrested by German authorities on 17 November 2009 and found guilty by a German court on 28 September 2015 of leadership of a foreign terrorist group and aiding in war crimes. Received a 13-year sentence and is in prison in Germany as of June 2016. Re-elected FDLR President on 29 November 2014 for a 5-year term. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Ignace Murwanashyaka is the President of the FDLR, exercising influence over policies of FDLR forces, one of the armed groups and militias referred to in paragraph 20 of Res. 1493 (2003), involved in trafficking of arms, in violation of the arms embargo. He was in telephone communication with FDLR military field commanders (including during the Busurungi massacre in May 2009); he gave military orders to the high command; he was involved in coordinating the transfer of arms and ammunition to FDLR units and relaying specific instructions for use; and he managed large sums of money raised through illicit sale of natural resources in areas of FDLR control. According to the Office of the SRSG on Children and Armed Conflict, he held command responsibility as President and military commander of FDLR for recruitment and use of children by the FDLR in Eastern Congo. He was arrested by German authorities on 17 November 2009 and found guilty by a German court on 28 September 2015 of leadership of a foreign terrorist group and aiding in war crimes. He received a 13-year sentence and was in prison in Germany as of June 2016. He was re-elected as FDLR President on 29 November 2014 for a 5-year term. 17. Straton MUSONI (alias: IO Musoni) Designation: Former FDLR Vice-President. Date of Birth: a) 6 April 1961, b) 4 June 1961. Place of Birth: Mugambazi, Kigali, Rwanda. Nationality: Rwandan. Date of UN designation: 29 March 2007. Other information: Arrested by German authorities on 17 November 2009, found guilty in a German court on 28 September 2015 of leadership of a foreign terrorist group, and received an 8-year sentence. Musoni was released from prison immediately after the trial, having served over 5 years of his sentence. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Straton Musoni was Vice-President of the FDLR, a foreign armed group operating in the DRC. He impeded the disarmament and voluntary repatriation or resettlement of combatants belonging to those groups, in breach of resolution 1649 (2005). He was arrested by German authorities on 17 November 2009, found guilty in a German court on 28 September 2015 of leadership of a foreign terrorist group, and received an 8-year sentence. He was released from prison immediately after the trial, having served over 5 years of his sentence. 18. Jules MUTEBUTSI (alias: a) Jules Mutebusi, b) Jules Mutebuzi, c) Colonel Mutebutsi) Date of Birth: 1964. Place of Birth: Minembwe, South Kivu, Democratic Republic of the Congo. Nationality: Congolese. Date of UN designation: 1 November 2005. Other information: Former FARDC Deputy Military Regional Commander of 10th Military Region in April 2004, dismissed for indiscipline. In December 2007, he was arrested by Rwandan authorities when he tried to cross the border into the DRC. Reported to have died in Kigali on 9 May 2014. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Jules Mutebutsi joined forces with other renegade elements of former RCD-G to take the town of Bukavu in May 2004 by force. He was implicated in the receipt of weapons outside of FARDC structures and the provision of supplies to armed groups and militia mentioned in paragraph 20 of Res. 1493 (2003), in violation of the arms embargo. He was the FARDC Deputy Military Regional Commander of the 10th Military Region until April 2004, when he was dismissed for indiscipline. In December 2007, he was arrested by Rwandan authorities when he tried to cross the border into the DRC. He was reported to have died in Kigali on 9 May 2014. 20. Mathieu Chui NGUDJOLO (alias: Cui Ngudjolo) Nationality: Congolese. Address: Democratic Republic of the Congo. Date of birth: 8 October 1970. Place of birth: Bunia, Ituri Province, Democratic Republic of the Congo. Date of UN designation: 1 November 2005. Other information: Arrested by MONUC in Bunia in October 2003. Surrendered by the Government of the DRC to the International Criminal Court on 7 February 2008. Acquitted of all charges by the ICC in December 2012, and the verdict was upheld by the Appeals Chamber on 27 February 2015. Ngudjolo filed a claim for asylum in the Netherlands, but was denied. He was deported to the DRC on 11 May 2015. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Mathieu Chui Ngudjolo was the Chief of Staff of the FRPI, exercising influence over policies and maintaining command and control the activities of FRPI forces, one of the armed groups and militias referred to in paragraph 20 of Res. 1493 (2003), responsible for trafficking of arms, in violation of the arms embargo. According to the Office of the SRSG on Children and Armed Conflict, he was responsible for recruitment and use of children under 15 years old in Ituri in 2006. He was arrested by MONUC in Bunia in October 2003. The Government of the DRC subsequently transferred him to the International Criminal Court on 7 February 2008. He was acquitted of all charges by the ICC in December 2012, and the verdict was upheld by the Appeals Chamber on 27 February 2015. Ngudjolo filed a claim for asylum in the Netherlands, but was denied. He was deported to the DRC on 11 May 2015. 21. Floribert Ngabu NJABU (alias: a) Floribert Njabu Ngabu, b) Floribert Ndjabu, c) Floribert Ngabu Ndjabu) Nationality: Congolese, Democratic Republic of the Congo; passport No OB 0243318. Date of birth: 23 May 1971. Date of UN designation: 1 November 2005. Other information: Under house arrest in Kinshasa since March 2005 for FNI involvement in human rights abuses. Transferred to The Hague on 27 March 2011 to testify in the ICC Germain Katanga and Mathieu Ngudjolo trials. Applied for asylum in the Netherlands in May 2011. In October 2012, a Dutch court denied his asylum claim. In July 2014, he was deported from the Netherlands to DRC, where he was placed under arrest. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: President of FNI, one of the armed groups and militias referred to in paragraph 20 of Res. 1493 (2003), involved in the trafficking of arms, in violation of the arms embargo. Under house arrest in Kinshasa since March 2005 for FNI involvement in human rights abuses. Transferred to The Hague on 27 March 2011 to testify in the ICC Germain Katanga and Mathieu Ngudjolo trials. Applied for asylum in the Netherlands in May 2011. In October 2012, a Dutch court denied his asylum claim; the case is currently on appeal. 23. Felicien NSANZUBUKIRE (alias: Fred Irakeza) Designation: a) FDLR-FOCA Subsector Commander, b) FDLR-FOCA Colonel. Address: South Kivu Province, Democratic Republic of the Congo (as of June 2016). Date of Birth: 1967. Place of Birth: a) Murama, Kigali, Rwanda, b) Rubungo, Kigali, Rwanda, c) Kinyinya, Kigali, Rwanda. Nationality: Rwandan. Date of UN designation: 1 December 2010. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Felicien Nsanzubukire supervised and coordinated the trafficking of ammunition and weapons between at least November 2008 and April 2009 from the United Republic of Tanzania, via Lake Tanganyika, to FDLR units based in the Uvira and Fizi areas of South Kivu. As of January 2016, Nsanzubukire was an FDLR FOCA Subsector Commander in South Kivu province and held the rank of Colonel. 24. Pacifique NTAWUNGUKA (alias: a) Pacifique Ntawungula, b) Colonel Omega, c) Nzeri, d) Israel) Designation: a) FDLR-FOCA SONOKI  Sector Commander, b) FDLR-FOCA Brigadier General. Address: Rutshuru Territory, North Kivu, Democratic Republic of the Congo (as of June 2016). Date of Birth: a) 1 January 1964, b) Approximately 1964. Place of Birth: Gaseke, Gisenyi Province, Rwanda. Nationality: Rwandan. Date of UN designation: 3 March 2009. Other information: Received military training in Egypt. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Pacifique Ntawunguka was the commander of the First Division of FOCA, the armed wing of the FDLR. As military leader of a foreign armed group operating in the Democratic Republic of the Congo, he impeded the disarmament and the voluntary repatriation and resettlement of combatants, in violation of Security Council resolution 1857 (2008) OP 4 (b). In evidence collated by the UNSC DRC Sanctions Committee Group of Experts, detailed in its report of 13 February 2008, girls recovered from FDLR-FOCA had previously been abducted and sexually abused. Since mid-2007, FDLR-FOCA, which previously recruited boys in their mid to late teens, has been forcefully recruiting youth from the age of 10 years. The youngest are then used as escorts, and older children are deployed as soldiers on the frontline, in violation of Security Council resolution 1857 (2008) OP4 (d) and (e). Received military training in Egypt. As of mid-2016, Ntawunguka was the FDLR-FOCA SONOKI  Sector Commander in North Kivu province. 26. Stanislas NZEYIMANA (alias: a) Deogratias Bigaruka Izabayo, b) Izabayo Deo, c) Jules Mateso Mlamba, d) Bigaruka, e) Bigurura) Designation: Former FDLR-FOCA Deputy Commander. Date of Birth: a) 1 January 1966 b) 28 August 1966 c) Approximately 1967. Place of Birth: Mugusa, Butare, Rwanda. Nationality: Rwandan. Date of UN designation: 3 March 2009. Other information: Disappeared while in Tanzania in early 2013. Whereabouts unknown as of June 2016. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Stanislas Nzeyimana was Deputy Commander of FOCA, the armed branch of the FDLR. As military leader of a foreign armed group operating in the Democratic Republic of the Congo, he impeded the disarmament and the voluntary repatriation and resettlement of combatants, in violation of Security Council resolution 1857 (2008) OP 4 (b). In evidence collated by the UNSC DRC Sanctions Committee Group of Experts, detailed in its report of 13 February 2008, girls recovered from FDLR-FOCA had previously been abducted and sexually abused. Since mid-2007, FDLR-FOCA, which previously recruited boys in their mid to late teens, has been forcefully recruiting youth from the age of 10 years. The youngest are then used as escorts, and older children are deployed as soldiers on the frontline, in violation of Security Council resolution 1857 (2008) OP4 (d) and (e). Nzeyimana disappeared in Tanzania in early 2013, and his whereabouts were unknown as of June 2016. 28. Jean-Marie Lugerero RUNIGA (alias: Jean-Marie Rugerero) Designation: M23, President. Address: Rubavu/Mudende, Rwanda. Date of Birth: a) Approximately 1960, b) 9 September 1966. Place of Birth: Bukavu, Democratic Republic of the Congo. Date of UN designation: 31 December 2012. Other information: Entered the Republic of Rwanda on 16 March 2013. As of 2016, residing in Rwanda. Participated in the creation of a new Congolese political party in June 2016, the Alliance pour le Salut du Peuple (ASP). Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: A 9 July 2012 document signed by M23 leader Sultani Makenga named Runiga as the coordinator of the political wing of M23. According to the document, Runiga's appointment was prompted by the need to ensure the visibility of the M23 cause. Runiga was also named as the President of the M23 in postings on the group's website. His leadership role was corroborated by the November 2012 Group of Experts report, which refers to Runiga as the leader of the M23. According to the 15 November 2012 Final Report of the Group of Experts, Runiga led a delegation that travelled to Kampala, Uganda on 29 July 2012 and finalised the M23 movement's 21-point agenda ahead of anticipated negotiations at the International Conference on the Great Lakes Region. According to a 23 November 2012 BBC article, M23 was formed when former members of the CNDP who had been integrated into the FARDC began to protest against bad conditions and pay, and lack of full implementation of the 23 March 2009 peace deal between the CNDP and the DRC that led to the CNDP's integration into the FARDC. M23 was engaged in active military operations in order to take control of territory in eastern DRC, according to the November 2012 IPIS report. M23 and FARDC fought over control of several towns and villages in eastern DRC on 24 and 25 July 2012; M23 attacked the FARDC in Rumangabo on 26 July 2012; M23 drove FARDC from Kibumba on 17 November 2012; and M23 took control of Goma on 20 November 2012. According to the November 2012 Group of Experts report, several ex-M23 combatants claim that M23 leaders summarily executed dozens of children who attempted to escape after being recruited as M23 child soldiers. According to a 11 September 2012 report by Human Rights Watch (HRW), a Rwandan man, 18, who escaped after being forcibly recruited in Rwanda told HRW that he witnessed the execution of a 16-year old boy from his M23 unit who had tried to flee in June. The boy was captured and beaten to death by M23 fighters in front of the other recruits. An M23 commander who ordered his killing then allegedly told the other recruits [h]e wanted to abandon us,  as an explanation for why the boy had been killed. The report also states that witnesses claimed that at least 33 new recruits and other M23 fighters were summarily executed when they attempted to flee. Some were tied up and shot in front of other recruits as an example of the punishment they could receive. One young recruits told HRW, [w]hen we were with M23, they said [we had a choice] and could stay with them or we could die. Lots of people tried to escape. Some were found and then that was immediately their death . Runiga entered the Republic of Rwanda on 16 March 2013, at Gasizi/Rubavu. As of mid-2016, Runiga resided in Rwanda. In June 2016, he participated in the creation of the new Congolese political party, the Alliance pour le Salut du Peuple (ASP). 30. Bosco TAGANDA (alias: a) Bosco Ntaganda, b) Bosco Ntagenda, c) General Taganda, d) Lydia (When he was part of APR, e) Terminator, f) Tango Romeo (Call sign), g) Romeo (Call sign), h) Major) Address: The Hague, Netherlands (as of June 2016). Date of Birth: Between 1973 and 1974. Place of Birth: Bigogwe, Rwanda. Nationality: Congolese. Date of UN designation: 1 November 2005. Other information: Born in Rwanda, he moved to Nyamitaba, Masisi territory, North Kivu, when he was a child. Nominated FARDC Brigadier-General by Presidential Decree on 11 December 2004, following Ituri peace agreements. Formerly Chief of Staff in CNDP and became CNDP military commander since the arrest of Laurent Nkunda in January 2009. Since January 2009, de facto Deputy Commander of consecutive anti-FDLR operations Umoja Wetu , Kimia II , and Amani Leo  in North and South Kivu. Entered Rwanda in March 2013, and voluntarily surrender to ICC officials in Kigali on 22 March. Transferred to the ICC in The Hague, Netherlands. On 9 June 2014, ICC confirmed 13 charges of war crimes and 5 charges of crimes against humanity against him; the trial started in September 2015. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Bosco Taganda was the UPC/L military commander, exercising influence over policies and maintaining command and control over the activities of UPC/L, one of the armed groups and militias referred to in paragraph 20 of Res. 1493 (2003), involved in the trafficking of arms, in violation of the arms embargo. He was appointed General in the FARDC in December 2004, but refused to accept the promotion, therefore remaining outside of the FARDC. According to the Office of the SRSG on Children and Armed Conflict, he was responsible for recruitment and use of children in Ituri in 2002 and 2003, and 155 cases of direct and/or command responsibility for recruitment and use of children in North Kivu from 2002 to 2009. As CNDP Chief of Staff, he had direct and command responsibility for the massacre at Kiwanja in November 2008. Born in Rwanda, he moved to Nyamitaba in Masisi territory of North Kivu province when he was a child. In June 2011, he resided in Goma and owned large farms in Ngungu area of Masisi territory in North Kivu province. He was nominated FARDC Brigadier-General by Presidential Decree on 11 December 2004, following Ituri peace agreements. He was Chief of Staff in the CNDP and then became the CNDP military commander after the arrest of Laurent Nkunda in January 2009. Starting in January 2009, he was de facto Deputy Commander of consecutive anti-FDLR operations Umoja Wetu, Kimia II, and Amani Leo in North and South Kivu provinces. He entered Rwanda in March 2013, voluntarily surrendered to ICC officials in Kigali on 22 March and was subsequently transferred to the ICC in The Hague, Netherlands. On 9 June 2014, the ICC confirmed 13 charges of war crimes and 5 charges of crimes against humanity against him. The trial started in September 2015. b) List of entities referred to in Article 3(1) 1. ADF (Allied Democratic Forces) (alias: a) Forces DÃ ©mocratiques AlliÃ ©es-ArmÃ ©e Nationale de LibÃ ©ration de l'Ouganda; b) ADF/NALU c) NALU) Address: North Kivu Province, Democratic Republic of the Congo. Date of UN designation: 30 June 2014. Other Information: ADF founder and leader, Jamil Mukulu, was arrested in Dar es Salaam, Tanzania in April 2015. He was subsequently extradited to Kampala, Uganda in July 2015. As of June 2016, Mukulu is reportedly being held in a police detention cell awaiting his trial. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: The Allied Democratic Forces (ADF) was created in 1995 and is located in the mountainous DRC-Uganda border area. According to the United Nations Group of Experts on the Democratic Republic of the Congo's ( GoE ) 2013 final report, citing Ugandan officials and UN sources, in 2013 the ADF had an estimated strength of 1 200 to 1 500 armed fighters located in north-east Beni Territory of North Kivu province, close to the border with Uganda. These same sources estimate ADF's total membership  including women and children  to be between 1 600 and 2 500. Due to offensive military operations by the Congolese Armed Forces (FARDC) and the UN Organization Stabilization Mission in the DRC (MONUSCO) conducted in 2013 and 2014, ADF dispersed its fighters to numerous smaller bases, and moved women and children to areas west of Beni, and along the Ituri-North Kivu border. The ADF's military commander is Hood Lukwago and its supreme leader is the sanctioned individual Jamil Mukulu. The ADF has committed serious violations of international law and UNSCR 2078 (2012), including as detailed below. The ADF has recruited and used child soldiers in violation of applicable international law (UNSCR paragraph 4 (d)). The GoE's 2013 final report stated that the GoE interviewed three former ADF fighters who had escaped during 2013 and who described how ADF recruiters in Uganda lure people to the DRC with false promises of employment (for adults) and free education (for children) and then force them to join the ADF. Also according to the GoE's report, former ADF fighters told the GoE that the ADF's training groups typically include adult men and boys and two boys who escaped from the ADF in 2013 told the GoE that they had received military training from the ADF. The GoE report also includes an account of ADF's training by a former ADF child soldier . According to the GoE's 2012 final report, the ADF recruits include children, as exemplified by the case of an ADF recruiter who was captured by Ugandan authorities in Kasese with six young boys on his way to the DRC in July 2012. A specific example of the ADF's recruitment and use of children is seen in a 6 January 2009 letter from the former Africa Director for Human Rights Watch, Georgette Gagnon, to Uganda's former Minister of Justice, Kiddhu Makubuyu, stating that a boy named Bushobozi Irumba was abducted at 9 years of age by the ADF in 2000. He was required to provide transport and other services to ADF fighters. In addition, The Africa Report  cited allegations that the ADF is allegedly recruiting children as young as 10 years of age as child soldiers and cited a Uganda People's Defence Force (UPDF) spokesperson as stating that the UPDF rescued 30 children from a training camp on Buvuma Island in Lake Victoria. The ADF has also committed numerous violations of international human rights and international humanitarian law against women and children, including killing, maiming, and sexual violence (UNSCR paragraph 4 (e)). According to the GoE 2013 final report, in 2013 the ADF attacked numerous villages, which prompted more than 66 000 people to flee into Uganda. These attacks depopulated a large area, which ADF has since controlled by abducting or killing people who return to their villages. Between July and September 2013, ADF decapitated at least five people in the Kamango area, shot several others, and kidnapped dozens more. These actions terrorised the local population and deterred people from returning home. The Global Horizontal Note, a monitoring and reporting mechanism of grave violations against children in situations of armed conflict, reported to the Security Council's Working Group on Children and Armed Conflict (CAAC) that during the October to December 2013 reporting period, ADF was responsible for 14 of the 18 child casualties documented, including in an incident on 11 December 2013, in Beni territory, North Kivu, when ADF attacked the village of Musuku, killing 23 people, including 11 children (3 girls and 8 boys), aged 2 months to 17 years. All victims had all been severely mutilated with machetes, including 2 children who survived the attack. The March 2014 Report of the Secretary-General on Conflict Related Sexual Violence identifies the Allied Democratic Forces  National Army for the Liberation of Uganda  on its list of Parties credibly suspected of committing or being responsible for rape or other forms of sexual violence in situations of armed conflict . The ADF has also participated in attacks against MONUSCO peacekeepers (UNSCR paragraph 4 (i)). Finally, the United Nations Organization Stabilization Mission in the Democratic Republic of the Congo (MONUSCO) reported that ADF has conducted at least two attacks on MONUSCO peacekeepers. The first, on 14 July 2013, was an attack on a MONUSCO patrol on the road between Mbau and Kamango. This attack is detailed in the 2013 GoE final report. The second attack occurred on 3 March 2014. A MONUSCO vehicle was attacked with grenades 10 kilometres from the Mavivi airport in Beni, resulting in injuries to five peacekeepers. ADF founder and leader, Jamil Mukulu (CDi.015), was arrested in Dar es Salaam, Tanzania in April 2015. He was subsequently extradited to Kampala, Uganda in July 2015. As of June 2016, he is being held in a police detention cell awaiting his trial.